Citation Nr: 0521651	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1992 to 
January 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the claim.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in November 2003, and at 
a videoconference before the undersigned Veterans Law Judge 
in August 2004.  Transcripts of both hearings are of record.

This issue was previously before the Board in January 2005, 
at which time it was remanded to comply with the duty to 
notify pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  As a preliminary matter, the record reflects that 
correspondence was subsequently sent to the veteran in 
February 2005 in accord with the Board's remand directives, 
and a supplemental statement of the case (SSOC) was issued in 
May 2005.  Accordingly, the Board finds that the remand 
directives have been substantially complied with, and that a 
new remand is not required in order to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is right-hand dominant, and, thus, his left 
shoulder is his minor extremity.

3.  The record consistently shows that the veteran's service-
connected left shoulder disorder is manifest by pain and 
resulting functional impairment, to include limitation of 
motion, but not by ankylosis, fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
(flail shoulder) of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.40, 4.45, 
.4.59, 4.71a, Diagnostic Codes 5200-5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, correspondence was sent to the veteran in February 2005 
which specifically noted the issue on appeal, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holding in Quartuccio, supra.  

The Board further notes that the veteran has been provided 
with a copy of the appealed rating decision, the March 2004 
statement of the case (SOC), the May 2004 SSOC, and the May 
2005 SSOC which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at November 2003 and August 2004 hearings.  However, 
it does not appear that the veteran has identified the 
existence of any relevant evidence that has not been obtained 
or requested by the RO.  Further, he has been accorded 
multiple examinations in conjunction with this case.  
Consequently, the Board concludes that the duty to assist has 
been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he sustained multiple abrasions to the left shoulder, as 
well as an open laceration to the back, in April 1994 due to 
a fall from his bike.  Nothing indicates in these records 
that he sustained a dislocation or fracture of the left 
shoulder.

Post-service medical records show complaints of bilateral 
shoulder pain on a variety of occasions.  It is noted that 
service connection has been denied for a right shoulder 
disorder, most recently by the Board in January 2005.  
Nothing in the record indicates the veteran appealed the 
Board's denial to the Court.  Thus, it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1100.

X-rays taken in April 1999 showed both shoulder joint 
articulations to be normal.  Similarly, the bony structures 
and soft tissues were found to be normal bilaterally.

An October 1999 magnetic resonance imaging (MRI) study of the 
left shoulder noted a history of trauma, impingement type 
pain rule-out labral vs. rotator cuff tear.  The MRI itself 
revealed a small amount of fluid in the inferior posterior 
aspect of the glenoid, which it was noted might be consistent 
with a cyst associated with a tear of the inferoposterior 
glenohumeral ligament.  A Type II acromion was seen; however, 
there was a small fat plane between the acromion and the 
supraspinatus tendon.  The tendons of the rotator cuff 
appeared intact.

Service connection was subsequently established for 
impingement syndrome, left shoulder, with inferior posterior 
glenohumeral ligament tear, by a December 1999 rating 
decision.

Records dated in March 2000 note, in part, that the veteran 
complained of left shoulder pain, and that he had a history 
of previous trauma with persistent pain and decreased range 
of motion.  Further, it was noted that preliminary films of 
the shoulder revealed no fractures, destructive lesions, or 
dystrophic calcification.  In addition, no significant 
degenerative changes were identified.  An MRI revealed the 
bony structures to be intact and normally aligned; no 
fractures or bony bruises were seen; the glenoid labrum was 
normal; there was no extravasation of contrast into the 
subacromial or subdeltoid joint space; the rotator cuff was 
intact; the supraspinatus tendon was intact and unremarkable; 
biceps tendon was unremarkable; labral contours were normal; 
and there was no evidence of impingement.  Overall conclusion 
was of a normal shoulder arthrogram and post-arthrogram MRI 
of the left shoulder.

In May 2000, the veteran underwent surgery for a posterior 
labral tear of the left shoulder.  Further, the record 
reflects he was assigned a temporary total evaluation because 
of treatment for a service-connected condition requiring 
convalescence for this surgery pursuant to 38 C.F.R. § 4.30.

The veteran initiated his current increased rating claim in 
May 2002, and various records were subsequently obtained 
which covered a period through 2004 which, in part, continue 
to show complaints of bilateral shoulder pain.

The veteran underwent a VA general medical examination in 
October 2002, at which he reported, in part, that his left 
shoulder had chronic pain located in the medial aspect along 
the biceps tendon, graded as 8/10, with weakness, stiffness, 
heat, instability, locking, fatigue, and lack of endurance.  
However, it was noted that the instability was not in the 
form of dislocation, rather it was more in the form of 
decreased strength.  Precipitating and alleviating factors 
were also noted.

On examination, the left shoulder was found to have some 
atrophy when compared to the right.  Range of motion findings 
were as follows: abduction was pain free from zero to 40 
degrees; forward flexion was zero to 40 degrees; internal 
rotation was zero to 90 degrees, which was noted as being 
normal; and external rotation was zero to 15 degrees, out of 
60 degrees.  He was found to be tender over the deltoid 
biceps area.  Drop-arm test was negative.  Diagnosis was left 
shoulder biceps tendonitis with arthroscopic debridement and 
abrasions of the glenoid rim, posterior labrum, and repair of 
the posterior labral tear performed in May 2000.

In November 2002, the veteran underwent a VA joints 
examination, at which the examiner noted that the veteran's 
prior medical records had been reviewed, and provided a 
summary of the in- and post-service history.  The veteran 
complained of bilateral shoulder pain, with pain over the 
anterior aspects of the shoulders.  He reported that he had 
pain daily, with flare-ups daily, depending upon his 
activities.  Further, he complained of burning fatigue in the 
shoulders, and indicated he was taking Ibuprofen.  

On examination, he was found to have tenderness over the 
anterior aspects of the shoulder bilaterally, tenderness over 
the anterior acromion and anterior glenohumeral joint.  Range 
of motion testing showed flexion of the shoulders bilaterally 
from zero to 140 degrees.  However, pain-free motion was from 
zero to 45 degrees, with complaints of pain at 45 degrees of 
flexion bilaterally.  Similarly, there was active abduction 
from zero to 140 degrees, pain-free from zero to 50 degrees 
with complaints of increased pain from 50 to 140 degrees.  
External rotation was to 45 degrees bilaterally, and internal 
rotation to "L1" bilaterally.  Strength of the shoulders 
was 5/5+ in flexion, adduction, internal rotation.  
Nevertheless, there was a positive impingement test 
bilaterally.  Moreover, he complained of pain with 
apprehension testing bilaterally.  

In addition, the examiner noted that he was able to palpate 
some anterior subluxation with apprehension testing on the 
left side, and that there was some crepitation associated 
with this.  It was also noted that X-rays taken of the left 
shoulder in conjunction with this examination appeared 
satisfactory without any distinct bony abnormalities.  Based 
on the foregoing, the examiner stated that the left shoulder 
diagnosis was glenoid labrum tear, status-post arthroscopic 
debridement; and that the veteran's history and examination 
further suggested some possible recurrent anterior 
subluxation and impingement syndrome of the left shoulder.

Records dated in July 2004 note, in part, that X-rays of the 
left shoulder were normal.

At his November 2003 and August 2004 hearings, the veteran 
described bilateral shoulder problems, including pain, 
limitation of motion, and instability.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203.  A distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes.  In the 
instant case, the veteran's right shoulder is considered the 
major upper extremity.  Therefore, his left shoulder is the 
minor extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent for the minor upper 
extremity.  Intermediate ankylosis, between favorable and 
unfavorable, warrants a 40 percent rating.  Unfavorable 
ankylosis with abduction limited to 25 degrees is assigned a 
40 percent rating.  38 C.F.R. § 4.71a.

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Limitation of motion of the minor shoulder to midway between 
the side and shoulder level warrants a 20 percent evaluation.  
Motion no more than 25 degrees from the side warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
minor arm may be granted for four different conditions: (1) 
malunion of the humerus with moderate deformity; (2) malunion 
of the humerus with marked deformity; (3) recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; and 
(4) recurrent dislocations of the scapulo-humeral joint with 
frequent episodes and guarding of all arm movements.  A 40 
percent rating is warranted for the minor extremity when 
there is fibrous union of the humerus, a 50 percent rating is 
warranted when there is nonunion (false flail joint) of the 
humerus and a 70 percent rating is warranted when there is 
loss of head (flail shoulder) of the humerus.  38 C.F.R. 
§ 4.71a.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left shoulder disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Initially, the Board notes that a thorough review of the 
competent medical evidence does not show that the veteran's 
service-connected left shoulder disorder has ever been 
diagnosed as being manifest by ankylosis.  Further, even 
though the record indicates painful motion of the left 
shoulder, it is not of such severity as to constitute 
immobility of this joint.  See Lewis, supra.  The Board also 
notes that neither the in- nor post-service medical records 
indicates the service-connected disability involves 
impairment of the scapulohumeral joint.  Consequently, 
Diagnostic Code 5200 is not for application in the instant 
case.

The Board further notes that neither Diagnostic Code 5201 nor 
5203 provides for a rating in excess of 30 percent.  In fact, 
Diagnostic Code 5203 does not provide for a rating in excess 
of 20 percent.  Thus, neither of these Codes are applicable 
in the veteran's current increased rating claim.

The Board acknowledges that the record has consistently shown 
that the veteran's service-connected left shoulder is 
manifest by pain and resulting functional impairment, to 
include limitation of motion.  However, a thorough review of 
the post-service X-ray and MRI reports of the left shoulder 
does not reflect that the service-connected disability has 
resulted in fibrous union of the humerus, nor nonunion (false 
flail joint) of the humerus, nor loss of head (flail 
shoulder) of the humerus.  In fact, as noted above, these 
reports indicate the left shoulder is normal, with no 
evidence of fracture or other bony abnormalities.  
Consequently, the veteran does not meet or nearly approximate 
the criteria for a rating of 40 percent or more under this 
Code; he does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent under this Code.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
left shoulder disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board 
notes that it took into consideration the veteran's 
complaints of pain, as well as the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, but concluded the record does not 
contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of 
shoulder pain which would warrant schedular evaluations 
greater than those currently in effect.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left shoulder 
disorder presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected left shoulder, in and of 
itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.   

Here, the evidence reveals that the veteran works as a 
custodian, and the objective findings on examination do not 
support a conclusion that the left shoulder markedly 
interferes with employment.  Moreover, recurrent or prolonged 
hospitalization has not been shown. Therefore, in the absence 
of such factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for a left shoulder 
disorder, currently evaluated as 30 percent disabling, is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


